Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 4/5/2022 has been considered.
Applicant’s response by virtue of amendment to claims 1-10 has overcome the Examiner’s rejection under 35 USC § 101 paragraph.
Claims 1, 9-10 are amended. Claims 1-10 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al.  (U.S. Patent Publication No. 2018/0150817), in view of Sunwoo et al (U.S. Patent No. 10,831,302)

Regarding claims 1, 9 and 10, Han teaches a salesclerk-side terminal operated by a salesclerk; (merchant terminal 312, [57]); 
a customer-side terminal to which the salesclerk-side terminal is removably attachable and that is associated with the salesclerk-side terminal and operated by a customer; (customer terminal, [57], a first terminal and a second terminal that are detachably mated together and shown in a fixed position, in accordance with an embodiment. The point of sale system 900 includes a first terminal 910 configured, for example, to be a merchant terminal in a merchant-facing direction. The first terminal 910 includes a first computing device 912 and a base 914 into which the second terminal is detachably received. The first computing device 912 can be a separate device that is inserted into the terminal or formed integral into the terminal as a single, unitary structure, [105]); 
and a control unit that performs switching between a first mode in which the salesclerk-side terminal performs a checkout process or the salesclerk-side terminal and the customer-side terminal perform the checkout process in cooperation with each other and a second mode in which the customer-side terminal performs the checkout process based on a state of the salesclerk-side terminal.  (Control of state for the point of sale system is shared such that when the system is in a first state, the merchant terminal is the state control terminal, and when the point of sale system is in a second state, the customer terminal is the state control terminal and has control of state for the system, abstract, the control of the state of the point of sale system can be transferred or automatically to the customer terminal, [105]).
Han substantially discloses the claimed invention, however, does not explicitly disclose wherein the control unit performs the switching between the first mode and the second mode based on whether the salesclerk-side terminal is attached to the customer-side terminal or not. Hun teaches a first terminal and a second terminal that are detachably mated together and shown in a fixed position, in accordance with an embodiment. The point of sale system 900 includes a first terminal 910 configured, for example, to be a merchant terminal in a merchant-facing direction. The first terminal 910 includes a first computing device 912 and a base 914 into which the second terminal is detachably received. The first computing device 912 can be a separate device that is inserted into the terminal or formed integral into the terminal as a single, unitary structure, [105], Fig. 10. 
However, Sunwoo teaches when it is recognized that the electronic device is already detached from the external device, or when it is predicted that the electronic device is to be detached from the external device, the change module 230 may also change the power supply source from an internal supply source to an external supply source, Col.11 ln 14-25…a change between a terminal mode and a standalone mode may be performed, for example, according to the distance between the first and second electronic devices 401 and 402, Col20 ln 1-8.
It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Han to include the above limitations, as taught by Sunwoo, in order to provide a convenient way of using displays which would avoid interruption of data transmission during separation, (Sunwoo, Col.1 ln 21-42).


Regarding claim 2, Han teaches the control unit causes the checkout process to be performed in the second mode when the salesclerk-side terminal is in a state unable to perform the checkout process, (at 812 is can be designated that the customer terminal is the state control terminal and at 814 the merchant terminal can be designated as the non-state control terminal, [90-92]).

Regarding claim 3, Han teaches control unit determines that the salesclerk-side terminal is unable to perform the checkout process when cooperation between the salesclerk-side terminal and the customer-side terminal is canceled.  (Cancellation, [87, 96, 113]).
Regarding claim 4, Han teaches stand that is connected to the salesclerk-side terminal and the customer-side terminal and supports the salesclerk-side terminal in a detachable manner, wherein the control unit causes the checkout process to be performed in the second mode when the control unit detects that the salesclerk-side terminal is detached from the stand, [60, 97-98].
Regarding claim 5, Han teaches the control unit causes the checkout process to be performed in the second mode when authentication information on the salesclerk has not been input to the salesclerk-side terminal for a predetermined period, (valid time period, [96]).
Regarding claim 6, Han teaches the control unit causes the checkout process to be performed in the second mode when the salesclerk-side terminal performs a process that is different from the checkout process, [119].
Regarding claim 7, Han teaches the control unit causes the checkout process to be performed in the first mode when the salesclerk-side terminal enters a state ready to perform the checkout process from a state unable to perform the checkout process, (When the customer completes the payment input portion 542 of the first point of sale transaction on the customer terminal 512, the merchant terminal 510 once again becomes the state control terminal 550 and the customer terminal 512 becomes the non-state control terminal 552, [77-78]).
Regarding claim 8, Han teaches the salesclerk- side terminal receives payment data related to a product registered by the customer- side terminal and performs the checkout process, [77-78].

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on Sunwoo reference a for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627        



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627